Title: Bartholomew Dandridge, Jr., to Alexander Hamilton, 19 April 1794
From: Dandridge, Bartholomew Jr.
To: Hamilton, Alexander


          
            Sir,
            United States 19. April 1794.
          
          The President directs me to send the letters herewith enclosed, from Governor Mifflin
            and John Wanton, for your perusal; and desires, if any measures are necessary to be
            taken relative to them, that you will report the same to him. I
            have the honor to be &c.
          
            Bw. Dandridge
          
        